MEMORANDUM **
In these consolidated appeals, Juan Fierros-Bracamontes appeals from his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326, and from the revocation of supervised release. We dismiss the appeals.
Fierros-Bracamontes contends that the district court erred by denying his motion to withdraw his guilty plea and that the appeal waiver in his plea agreement is unenforceable because he did not know or understand the terms of incarceration he faced under the agreement. We conclude that Fierros-Bracamontes entered into his plea agreement knowingly and voluntarily. Accordingly, we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir. 2000); United States v. Michlin, 34 F.3d 896, 899 (9th Cir.1994); see also United States v. Jeronimo, 398 F.3d 1149, 1153-54 (9th Cir.2005).
Fierros-Bracamontes’s contention regarding the revocation of supervised release is moot because he has completed his sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.